DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed 5/25/2022.  As directed by the amendment, claims 2, 4-7, 9, 11, 14-16, 18-20, 22 and 23 have been amended, and claims 1 and 3 have been cancelled. As such, claims 2 and 4-23 are pending in the instant application, wherein claims 20 and 23 remain withdrawn in response to a restriction requirement.
Applicant has amended the drawings to address the objection thereto, which is whereby withdrawn.
Applicant has claims the drawings to address the objections thereto, which are whereby withdrawn.
Applicant has amended the claims to clarify the subject matter therein; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.

Election/Restrictions
Claim 7 is allowable. Claims 20 and 23, previously withdrawn from consideration as a result of a restriction requirement, contain all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species A and B, as set forth in the Office action mailed on 10/5/2021, is hereby withdrawn and claims 20 and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 2, 4-7, 9, 11, 14-16, 18-20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: Even if the discharge channel of Schennum were angled with regard to the main rotation axis as taught by Shimizu as discussed on pages 11-12 the Office Action mailed 2/25/2022, the main axis of the extent of the discharge channel would still intersect with the main rotation axis because the discharge channel is taught to be radially oriented with regards to the discharge head. There is nothing in the prior art that teaches or suggests, in combination with the other limitations of claim 7, offsetting the axes of main rotation and the discharge channel such that they do not intersect, see e.g. instant Figs. 1, 2 and 6A. Accordingly, claim 7 is considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claim. Claims 2, 4-6, 9, 11, 14-16, 18-20, 22 and 23 depend from claim 7 and are considered patentable by virtue of their dependence from claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785